UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------X

UNITED STATES OF AMERICA,

                                                      NOTICE OF APPEARANCE
          -against-                               AND REQUEST FOR ECF NOTIFICATION

                                                          19 Cr. 826 (NRB)
DANILO CHAVEZ LOZANO,

                         Defendant
--------------------------------------------------X

                I, LISA SCOLARI hereby appear as retained counsel on behalf of defendant

DANILO CHAVEZ LOZANO in this matter.

                I was admitted to practice in the Southern District of New York in March,

1987.



Dated: December 6, 2019



                                                      LISA SCOLARI, ESQ.
                                                      20 VESEY STREET
                                                      SUITE 400
                                                      NEW YORK, NEW YORK 10007
                                                      (212) 227-8899
                                                       FAX (212) 964-2926
                                                      lscolarilaw@earthlink.net
